Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Amendment Entry Disposition
The amendments made in the Response After Final Action are not entered. 

Remarks/AFCP 2.0 Request
Applicants’ amendments appear to overcome the 35 U.S.C. 112, first and second
paragraph rejections previously applied to the claims.

Applicants have amended independent Claim 1 in a manner that changes the scope of Claim 1 that has not been previously examined.  While an After Final
Consideration Program (AFCP 2.0) Request has been submitted with Applicants’
Response After Final Action reply, the change of scope to Claim 1 because of the aforementioned amendments will take more time for reconsideration and
search than is available under the AFCP 2.0 program. Additionally, the change in
scope to Claim 1 further alters the scope of each of the claims dependent
thereon.

For the reasons described above the amendments to the claims made in the
Response After Final Action will not be entered since the amended independent claims
and the claims dependent thereon will each require further consideration and search.

/PAUL THIEDE/
Examiner, Art Unit 3746
Thursday April 28, 2021

	
/Mary Davis/Primary Examiner, Art Unit 3746